Citation Nr: 0940093	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-09 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a genitourinary disorder, 
also shown as an irritative lesion of glans penis - balanitis 
exerotica obliterans, biopsy of glans penis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The Veteran served on active duty from September 1943 to 
February 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Veteran requested a Travel Board hearing and was 
scheduled for such a hearing in February 2008, but he failed 
to report for that hearing without explanation.  His hearing 
request is therefore deemed withdrawn.  38 C.F.R. § 20.704(d) 
(2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran's reopened claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a 
genitourinary disorder, then characterized as a urethral 
stricture, was previously denied in a March 1982 Board 
decision.

2.  Evidence received since the March 1982 Board decision is 
new and suggests a causal link between a current 
genitourinary disorder and service; such a link was not 
established by the record at the time of the March 1982 Board 
decision.




CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for service connection for a genitourinary disorder, also 
shown as an irritative lesion of glans-balanitis exerotica 
obliterans, biopsy of glans penis.  38 U.S.C.A. §§ 5103, 
5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." New 
and material evidence can be "neither cumulative nor 
redundant" of the evidence of record at the time of the last 
prior final denial of the claim and must also "raise a 
reasonable possibility of substantiating the claim."  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, rating decisions from January 1946 and February 
1949 listed an irritative lesion of the glans penis as a 
disability not incurred in or aggravated by service.  In 
September 1980, the RO denied service connection for a 
genitourinary condition on the basis that, while current 
medical evidence included a diagnosis of balanitis exerotica 
obliterans, this evidence was not considered new and material 
for purposes of establishing service connection.  The Veteran 
appealed this decision to the Board.  In March 1982, the 
Board denied service connection for a "urethral stricture."  
In its decision, the Board discussed the medical evidence of 
record, including treatment for a penile lesion, but found 
that the service treatment records contained no evidence of a 
chronic genitourinary disability and that the first clinical 
showing for a urethral stricture was many years after 
separation from service.  Accordingly, the Board denied this 
Veteran's claim.  This denial is considered final under 
38 U.S.C.A. § 7104(a).

In reviewing the procedural history of this case, the Board 
is aware that the characterization of the Veteran's 
disability has varied among the noted VA decisions.  See 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury).  At 
the same time, the Board notes that all such decisions, 
including the March 1982 Board decision, have addressed the 
Veteran's claimed penile lesion regardless of the 
characterization of the issue.  Given this, as well as the 
ultimate disposition of the case below, the Board finds that 
the appropriate disposition of this case is to address the 
claim under 38 C.F.R. § 3.156(a).

Accordingly, the Board has reviewed the evidence received 
since the March 1982 Board decision to ascertain whether new 
and material evidence has been received to reopen the 
Veteran's claim.  

In this regard, two medical statements are of particular 
interest to the Board.  The report of an August 1983 report 
from Emile S. Sayegh, M.D., opens with the following 
statement:

[The Veteran] is admitted here with a 
very long urological history that dates 
back to 1943.  He was in the Service at 
that time and following an injured back 
developed a wheal in the meatus of his 
penis which caused some swelling but no 
urinary obstruction.  He went to the 
Dispensary and there the physician in 
charge opened the urethral metaus [sic] 
with an incision done by scissor.

The claims file also includes a September 2005 statement from 
Edward B. Ostroff, M.D., which indicates that the Veteran had 
lesions and balanitis exerotica obliterans, with dilation in 
the Army at age 18.  The Veteran's service documentation does 
indicate that his active service began at that age.

In short, the cited evidence raises the possibility of a 
causal link between a current genitourinary disorder and 
service.  Such a link was not established by the record at 
the time of the March 1982 Board decision.  As the 
establishment of such a link would raise a reasonable 
possibility of substantiating the Veteran's claim, this new 
evidence constitutes "new and material" evidence, and the 
claim for service connection must be reopened.

As to de novo consideration of the Veteran's claim, the Board 
finds that, for reasons described in the REMAND section of 
this decision, additional evidentiary development is needed.  
Accordingly, a final decision on the merits of the Veteran's 
claim will not be made at this time.

As the claim is being reopened, the Board will not address 
whether VA has fulfilled its notification and assistance 
requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), concerning the Veteran's successful reopening of 
his claim.  Any defect in the notice concerning what is 
needed to reopen the claim would not be prejudicial to the 
Veteran because the claim has been reopened.  Further 
development of the reopened claim will be accomplished on 
remand.  Consequently, no analysis as to whether VA has 
fulfilled its duties to notify and assist the Veteran is 
needed at this time.  


ORDER

New and material evidence has been received to reopen a claim 
for service connection for a genitourinary disorder, also 
shown as an irritative lesion of glans penis - balanitis 
exerotica obliterans, biopsy of glans penis; to this extent 
only, the appeal is granted.


REMAND

As noted above, the claims file now contains evidence tending 
to link the Veteran's claimed genitourinary disorder with his 
period of service.  The claims file also includes military 
sick call records showing that the Veteran was treated on 
multiple occasions, although there is no information about 
specific injuries or diseases for which he received 
treatment.  Additionally, an October 1945 VA examination, 
conducted less than a year after separation from service, 
revealed an irritative lesion of the glans penis.  Given this 
evidence, the Board finds that a VA examination addressing 
the nature and etiology of the Veteran's claimed disorder is 
"necessary" under 38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
genitourinary examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
genitourinary disorder.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis (or diagnoses, if in order) 
corresponding to the claimed 
genitourinary disorder.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that each diagnosed disorder 
is etiologically related to the Veteran's 
period of active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

2.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


